UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 COMPANIA CERVECERIAS UNIDAS S.A. (Exact name of Registrant as specified in its charter) UNITED BREWERIES COMPANY, INC. (Translation of Registrant’s name into English) Republic of Chile (Jurisdiction of incorporation or organization) Vitacura 2670, 23 rd floor, Santiago, Chile (Address of principal executive offices) Securities registered or to be registered pursuant to section 12(b) of the Act. Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CCU REPORTS CONSOLIDATED FOURTH QUARTER 2011 RESULTS (1 ) FOURTH QUARTER Net sales up 26.0%, EBIT up %, EBITDA up % Net profit up 22.1% to CLP 141.3 per share YTD Net sales up %, EBIT up %, EBITDA up % Net profit up 10.9% to CLP 385.4 per share FOURTH QUARTER BEFORE EXCEPTIONAL ITEMS (EI) EBIT up %, EBITDA up % Net profit up 33.6% to CLP 154.6 per share YTD BEFORE EXCEPTIONAL ITEMS EBIT up 14.6%, EBITDA up % Net profit up 10.3% to CLP 373.5 per share (Santiago, Chile, February 1, 2012) CCU announced today its consolidated financial results for the fourth quarter ended December 31, 2011 . COMMENTS FROM THE CEO CCU closed 2011 with an outstanding fourth quarter after a difficult first semester when increasing raw material costs, in addition to higher cost of fuel and energy, stressed the results. At the beginning of the year the Company took various actions in order to mitigate the adverse scenario’s effects, which included among others, earlier sales price adjustments, a renewed effort to control costs and expenses, acceleration of introducing new products and of the integration of new businesses like cider in Argentina and Pernod Ricard products in Chile. All these actions begun to cause effects during the third quarter and allowed us to deliver the fourth quarter results we hereby present. (1 ) Statements made in this press release that relate to CCU’s future performance or financial results are forward-looking statements, which involve known and unknown risks and uncertainties that could cause actual performance or results to materially differ. We undertake no obligation to update any of these statements. Persons reading this press release are cautioned not to place undue reliance on these forward-looking statements. These statements should be taken in conjunction with the additional information about risk and uncertainties set forth in CCU’s annual report on Form 20-F filed with the US Securities and Exchange Commission and in the annual report submitted to the SVS and available in our web page. EBIT stands for Earnings Before Interest and Taxes, and corresponds to profit before Taxes, Interests, Results of indexed units, Share of profits of associates and joint ventures and profits/(losses) on exchange rate differences. EBITDA represents EBIT plus depreciation and amortization. EBITDA is not a calculation based on IFRS principles. For more detail, please see full note before Exhibits. Net profit attributable to parent company shareholders as per IFRS. Exceptional items (EI), formerly Non recurring items (NRI). All the comments below refers to Q4’11 figures compared to Q4’10, under IFRS. Figures have been rounded in graphics, charts and exhibits and may not sum exactly the total. 1 We are pleased to communicate that the consolidated volume grew 10.0% in Q4’11, above the 4.5% consolidated volume growth in Q4’10. Organic growth accounted for 6.9 percentage points out of the total growth of 10.0%. All segments contributed to this result: Spirits in Chile increased 19.4%, including 15.9 percentage points of non-organic growth (which represent 0.2 percentage points of the consolidated growth), Wines 10.9%, Beer Chile 8.4%, Non-alcoholic beverages 8.2% and Beer Argentina 2.8%. Also the non-organic growth corresponding to the cider and spirits in Argentina, contributed in 2.9 percentage points to the consolidated growth. The described volume performance was coupled with an average price increase of 15.0% due mostly to price increases during the year in order to restore margins, but also due to changes towards a higher-end mix. The combined effect of higher volume and higher average price resulted in a 26.0% increase of Net sales and a 26.4% Gross profit increase, with a gross margin slightly above the one in Q4’10. With regards to the 21.7% MSD&A increase, more than three quarters is due to higher expenses in Argentina related to inflationary pressures, to exchange rates conversion and to the expenses of the cider business acquired at the end of December 2010. The MSD&A expenses in Chile increased 2.5% above inflation which is explained mostly by higher cost of distribution and expenses related to the overall better performance of the Company. As a percentage of Net sales, MSD&A decreases 121 bps on a consolidated basis; moreover, isolating the Argentine businesses, MSD&A decreases 252 bps. The EBITDA increased 33.2%, and the EBITDA margin was 26.7%, which is 150 bps higher than the EBITDA margin in Q4’10. The timely actions taken to restore the proper margins, together with a responsive market, and, consequently, the Q4’11 good results, give us the satisfaction of having accomplished a target that just after the first semester seemed difficult to reach. (7) Organic growth excludes sales from new endeavors of the last twelve months (cider and liquors in Argentina and Pernod Ricard in Chile). (8) Marketing/Selling, Distribution and Administrative expenses (MSD&A). 2 CONSOLIDATED INCOME STATEMENT HIGHLIGHTS (Exhibits 1 & 2) NET SALES Q4’11 Total Net sales increased % to CLP 315,857 million as a result of a 15.0% higher average price and 10.0% higher consolidated volumes. This volume growth is split into 6.9 percentage points of organic growth and 3.1 percentage points of non-organic growth, mostly cider and spirits in Argentina and spirits in Chile. Another positive contribution to the volume growth was the higher average temperature in the Center-South region in Chile compared with the previous year’s weather. Volumes increased in all segments: Spirits 19.4%, Wine 10.9%, Beer Chile 8.4%, Non-alcoholic beverages 8.2% and Beer Argentina 2.8%. Additionally, Argentina had non-organic sales of 148.9 MHls corresponding to the cider and spirits operation acquired in December 2010. The higher average price is mainly explained by a 37.1% increase in the average price of Beer in Argentina, affected also by F/X conversion and change in mix, an increase of 24.3% in Spirits due mostly to change in mix as we begun to distribute the Pernod Ricard products, 6.1% in Wine, 4.8% in Non-alcoholic beverages and 4.4% in Beer Chile. Accumulated Net sales increased 15.7% amounting to CLP 969,551 million, as a result of 6.4% higher consolidated volumes and 9.0% higher average prices. * Percentage calculations exclude “Other/Eliminations” 3 Net sales by segment Q4 (million CLP) % Chg. Beer Chile 32.6% 91,060 36.3% 13.0% Beer Argentina 22.7% 50,687 20.2% 41.2% Non-alcoholic beverages 23.8% 66,424 26.5% 13.1% Wine 11.5% 31,634 12.6% 15.3% Spirits 5.2% 11,490 4.6% 43.0% Other/Eliminations 4.2% -571 -0.2% - TOTAL 100.0% 250,725 100.0% 26.0% YTD (million CLP) % Chg. Beer Chile 32.3% 287,981 34.4% 8.7% Beer Argentina 20.4% 156,363 18.7% 26.7% Non-alcoholic beverages 25.6% 223,476 26.7% 11.2% Wine 14.3% 132,293 15.8% 4.6% Spirits 5.3% 43,218 5.2% 17.9% Other/Eliminations 2.1% -5,072 -0.6% - TOTAL 100.0% 838,258 100.0% 15.7% GROSS PROFIT Q4’11 Increased % to CLP million as a result of % higher Net sales, partially offset by % higher Cost of goods sold (COGS) which amounted to CLP million . As a percentage of Net sales, COGS decreased from % in Q4’10 to % in Q4’11. Consequently, the Gross profit as a percentage of Net sales increased from % in Q4’10 to % this quarter. 2011 Increased 14.2% to CLP 518,987 million and, as a percentage of Net sales, the consolidated Gross profit decreased from % to % when compared to 2010. EBIT Q4’11 Increased % to CLP million as a result of higher Gross profit, partially compensated by higher Marketing/Selling, Distribution and Administrative expenses (MSD&A) . MSD&A expenses increased % in Q4’11, to CLP million. MSD&A expenses, as a percentage of Net sales, decreased from 35.9% in Q4’10 to 34.7% in Q4’11. The increase in MSD&A is mostly explained by the cider operation acquired in late 2010, the inflationary pressures in Argentina and higher distribution costs. EBIT margin increased from % in Q4’10 to % in Q4’11. EBIT before Exceptional items increased % to CLP 71,938 million and EBIT margin before Exceptional items increased from % in Q4’10 to % in Q4’11. Increased % amounting to CLP million due to a higher positive Exceptional items effect this year and to a better 2011 outcome. The CLP 12,905 million positive Exceptional items, mostly due to the insurance settlement during 2011, almost doubled the CLP million for the sale of a site in Lima during 2010. The consolidated EBIT margin was %, increasing 0.4 percentage points when compared to 2010. The accumulated EBIT before Exceptional items increased % and its margin decreased from % in 2010 to % in 2011. 4 * Percentage calculations exclude “Other/Eliminations” EBIT and EBIT margin by segment Q4 EBIT (million CLP) EBIT margin % Chg Beer Chile 30,488 17.3% 34.8% 33.5% Beer Argentina 8,905 22.9% 15.3% 17.6% Non-alcoholic beverages 9,353 24.1% 15.4% 14.1% Wine 917 408.7% 12.8% 2.9% Spirits 1,573 9.4% 10.5% 13.7% Other/Eliminations -395 NM - - TOTAL 50,842 41.6% 22.8% 20.3% YTD EBIT (million CLP) EBIT margin %Chg Beer Chile 85,295 16.6% 31.8% 29.6% Beer Argentina 22,028 14.1% 12.7% 14.1% Non-alcoholic beverages 32,364 12.2% 14.6% 14.5% Wine 10,256 64.7% 12.2% 7.8% Spirits 6,409 4.4% 13.1% 14.8% Other/Eliminations 5,698 10.9% - - TOTAL 162,049 17.7% 19.7% 19.3% 5 EBITDA Q4’11 Increased 33.2% , to CLP 84,317 million explained by higher Gross profit, partially compensated by higher MSD&A. The consolidated EBITDA margin increased from % in Q4’10 to % in Q4’11. EBITDA before Exceptional items increased % to CLP 84,261 million and EBITDA margin increased from 25.2% to 26.7%. Increased 15.1% to CLP 238,542 million and the EBITDA margin decreased from % in 2010 to 24.6% in 2011 . The accumulated EBITDA before Exceptional items increased % to CLP million and the margin decreased from % in 2010 to % in 2011. * Percentage calculations exclude “Other/Eliminations” EBITDA and EBITDA margin by segment Q4 EBITDA (million CLP) EBITDA margin % Chg Beer Chile 35,565 12.0% 38.7% 39.1% Beer Argentina 10,179 22.1% 17.4% 20.1% Non-alcoholic beverages 11,967 20.0% 19.1% 18.0% Wine 2,533 146.4% 17.1% 8.0% Spirits 1,983 11.0% 13.4% 17.3% Other/Eliminations 1,076 759.7% - - TOTAL 63,303 33.2% 26.7% 25.2% YTD EBITDA (million CLP) EBITDA margin % Chg Beer Chile 101,041 14.4% 36.9% 35.1% Beer Argentina 26,879 13.4% 15.4% 17.2% Non-alcoholic beverages 41,982 11.3% 18.8% 18.8% Wine 16,727 39.3% 16.8% 12.6% Spirits 8,081 6.0% 16.8% 18.7% Other/Eliminations 12,540 10.6% - - TOTAL 207,250 15.1% 24.6% 24.7% 6 ALL OTHER Q4’11 In All other we include the following: Other gains/(losses) and Exchange rate differences, Result of indexed units, and Share of profits of associates and joint ventures. The total variation of these accounts, when compared to the same quarter last year, is a lower result of CLP million mainly explained by: · Results of indexed units , which decreased CLP million, mainly due to 1.28% increase of the UF value in Q4’11 compared with 0.54% UF variation in Q4’10, applied to a lower UF liability since VSPT refinanced 50% of the long term bonds with USD and Euro denominated debt. (The UF is a monetary unit indexed to the CPI variation). · Share of profits of associates and joint ventures , which decreased CLP million, mainly explained by lower results in FOODs Compañía de Alimentos CCU S.A., Cervecería Austral S.A. and Viña Valles de Chile S.A. . These results were partially offset by: · Other gains/(losses) and Exchange rate differences , which increased CLP million mostly due to gains related to hedges covering foreign exchange variations on taxes. The negative result decreased CLP million from a loss of CLP 14,457 million to a loss of CLP 11,068 million, due mostly to higher profits in Other gains/(losses) and lower Net financing expenses. INCOME TAX Q4’11 Income tax increased CLP million mostly due to (a) higher profits coupled with a higher corporate income tax rate in Chile , (b) the effect of foreign exchange fluctuations on taxes compensated by a reverse sign entry in Other gains/(losses), (c) the settlement of a case with the Chilean IRS , and (d) higher profits in Argentina levied with a higher corporate income tax. Increased CLP million mainly due to the above explanations, a one-time loss in Aguas CCU-Nestlé taxes, and other prior year’s settlements. The share of profits of Viñas Valles de Chile S.A. considers only the first two months of the fourth quarter. As of December 2011, Viñas Valles de Chile S.A. consolidates under the segment “Wines” after the split of its two main components: Tabalí and Leyda; the latter remained in VSPT. The corporate income tax rate in Chile was increased from 17% in 2010 to 20% in 2011 with the purpose of financing the reconstructions works after the 2010 earthquake. CLP 4,273 million considered as an Exceptional item. 7 MINORITY INTEREST Q4’11 Increased CLP million to CLP million mostly due to the higher results in Viña San Pedro Tarapacá, Aguas CCU-Nestlé and to the new cider business in Argentina. 2011 Increased CLP million to CLP million mainly due to the higher results in Aguas CCU-Nestlé and in Viña San Pedro Tarapacá, the latter explained mainly by the effect of the insurance claim settlement. NET PROFIT Q4’11 Increased CLP million to CLP million due mostly to a higher EBIT partially compensated by lower Results of indexed units, a higher Minority interest, and higher Income tax. Net profit before Exceptional items increased 33.6% to CLP 49,227 million. 2011 Increased CLP million to CLP million due mostly to higher EBIT, better Other gains and lower Net financing expenses, partially compensated by lower Results of indexed units, higher Income tax and higher Minority interest. Net profit before Exceptional items increased 10.3% to CLP 118,972 million. 8 EXCEPTIONAL ITEMS (EI) During 2011 CCU recorded the following Exceptional items at EBIT level: (a) the settlement of the insurance claims related to the February 27, 2010 earthquake in Chile generated a positive Exceptional item of CLP 13,289 million in 2011 to make up for the operational losses caused by the natural disaster, and (b) CLP 384 million severance paid related to the cider business in Argentina, for a net total of CLP 12,905 million. In 2010, we recorded an Exceptional item derived from the sale of a site in Lima which generated one-time profit before taxes of CLP 6,791 million. The following schedules show the EBIT/EBITDA and EBIT/EBITDA margins YTD, both before Exceptional items: YTD AS OF DECEMBER EBIT before EI (million CLP) EBIT margin before EI % Chg Beer Chile 85,295 10.3% 30.1% 29.6% Beer Argentina 22,028 14.1% 12.7% 14.1% Non-alcoholic beverages 32,364 8.4% 14.1% 14.5% Wine 10,256 1.6% 7.5% 7.8% Spirits 6,409 -0.4% 12.5% 14.8% Other/Eliminations -1,093 NM - - TOTAL 155,258 14.6% 18.3% 18.5% YTD AS OF DECEMBER EBITDA before EI (million CLP) EBITDA margin before EI % Chg Beer Chile 101,041 9.1% 35.2% 35.1% Beer Argentina 26,879 13.4% 15.4% 17.2% Non-alcoholic beverages 41,982 8.4% 18.3% 18.8% Wine 16,727 0.7% 12.2% 12.6% Spirits 8,081 2.2% 16.2% 18.7% Other/Eliminations 5,749 148.7% - - TOTAL 200,459 12.6% 23.3% 23.9% In addition, at Net profit level, we have considered CLP 4,273 million as an Exceptional item, due to a final tax settlement in December 31, 2011. 9 BUSINESS UNITS HIGHLIGHTS ( Exhibits 3 & 4 ) Business segments are reflected in the same way that each Strategic Business Unit (SBU) is managed. Corporate shared services and distribution and logistics expenses have been allocated to each SBU based on Service Level Agreements. The non-allocated corporate overhead expenses, the result of the logistics subsidiary and the cider business in Argentina are included in “Other/Eliminations”. BEER CHILE Net sales increased % to CLP 102,912 million as a result of % higher sales volumes and 4.4% higher average prices. EBIT increased % to CLP 35,776 million, mainly as a result of higher Gross profit, partially compensated by higher MSD&A expenses. The Gross profit increase is explained by higher Net sales, partially compensated by higher COGS which increased 10.7% to CLP 38,282 million. The higher cost of raw material and energy explained mostly the higher COGS. As a percentage of Net sales, COGS decreased from 38.0% in Q4’10 to 37.2% in Q4’11. MSD&A expenses increased % to CLP million mostly due to higher distribution and marketing expenses. As a percentage of Net sales, MSD&A increased from 28.6% to 28.7% in Q4’11. The EBIT margin increased from 33.5% to 34.8% in Q4’11. EBITDA increased % to CLP 39,834 million and the EBITDA margin was 38.7% or percentage points lower than in Q4’10. Comments Pursuant an effective commercial strategy and higher average temperature during the quarter, the volumes increased significantly in Q4’11. All categories experienced growth in the upper single digits or above, highlighting the premium category which continues growing at a double digit rate. The higher average price is mainly due to the 7% price increase with inception on June 1, 2011. Notwithstanding the positive mentioned growth figures in 2011, due to the market dynamics with aggressive competitive price pressures and growing imports, we lost some market share reaching an estimate of 80.2% for the full year. BEER ARGENTINA Net sales measured in Chilean pesos, increased 41.2% to CLP 71,546 million, as a result of 2.8% higher sales volumes and 37.1% higher average prices, affected by F/X conversion, changes in mix, reposition of the Budweiser brand and price increases in order to partially compensate the higher costs and expenses. EBIT measured in Chilean pesos, increased 22.9% to CLP 10,945 million in Q4’11, as a consequence of higher Gross profit, partially compensated by higher MSD&A. Gross profit increased due to higher Net sales, enough to compensate the higher 10 COGS, which increased % to CLP million this quarter. The COGS increase is explained mainly by higher cost of raw material, higher personnel costs, and energy costs. As a percentage of Net sales, COGS decreased from % to % in Q4’11. As a consequence, the gross margin increased from 60.4% to 63.4%. MSD&A expenses increased %, from CLP million to CLP million, due to inflationary pressures, unionization of sales personnel, higher marketing, distribution and sales taxes expenses. As a percentage of Net sales, MSD&A expenses increased from % to %. The EBIT margin decreased from % in Q4’10 to % in Q4’11 due to cost and expense pressures not fully compensated by higher prices. EBITDA increased % to CLP million this quarter and the EBITDA margin decreased from % to %. Comments Sales prices were adjusted in mid-November 2011 in order to partially compensate for the inflationary cost pressures. Total volume grew 2.8%, where premium brands’ volumes increased at a double digit rate. The results in US dollars are as follows: EBIT increased 33,9% and EBITDA increased 31.5%, while the EBITDA margin decreased from 21.0% to 20.6% in Q4’11. These results exclude cider and spirits in Argentina which are presented in the column “Other/eliminations” and contributed with an EBIT of CLP 4,266 million and an EBITDA of CLP 4,404 million in Q4’11. NON-ALCOHOLIC BEVERAGES Net sales increased 13.1% to CLP million due to higher volumes of 8.2% and 4.8% increase in the average price. EBIT increased % to CLP 11,610 million, due to higher Net sales offsetting the higher COGS and higher MSD&A expenses. COGS increased % to CLP million mainly due to cost increases in raw material such as sugar and resin, as well as in energy and personnel costs. COGS, as a percentage of Net sales, increased from % to %. As a consequence, gross margin decreased from % to %. MSD&A increased % to CLP 26,051 million mainly due to higher distribution expenses, while as a percentage of Net sales, MSD&A decreased from % to %. The EBIT margin increased from % to %. EBITDA increased % to CLP million and the EBITDA margin increased to 19.1% , percentage points higher than in Q4’10. Comments Volumes had a good performance during the quarter following the industry growth. Water increased 17.3%, Nectars 12.0%, and Soft drinks 4.5%. The segment’s average price increased 4.8% during the quarter. The 8.2% consolidated volume increase, coupled with higher average prices allowed to dilute expenses and fixed costs, thus improving EBIT and EBITDA margins. 11 WINE Net sales increased % to CLP million due to an increase in volume of % and a higher average price of 6.1% in CLP, excluding bulk wine. Chile exports volume increased 14.8% whereas the volumes in Argentina decreased 8.6%. Export prices in USD increased 1.4% in Chile and 7.5% in Argentina. The Chile domestic volume increased 9.6% and domestic average prices increased 2.3% as a result of a 2% price increase in November. EBIT increased from CLP million to CLP million in Q4’11, due to higher Gross profit as a result of higher Net sales offsetting the increase in COGS and the sale of dispensable assets. COGS increased % from CLP million to CLP million, however the cost per unit decreased 3.2%. As a percentage of Net sales, COGS decreased from % to %. Consequently, the gross margin increased from % to % in Q4’11. MSD&A increased % to CLP million due mostly to expenses related to the better results. As a percentage of Net sales, MSD&A decreased from % to %. As a consequence, the EBIT margin increased from 2.9% in Q4’10 to 12.8% in Q4’11. EBITDA increased to CLP 6,241 million and the EBITDA margin increased from 8.0% to 17.1%. Comments VSPT has been focusing on discipline pricing, especially in the export markets, and brand building. This is in line with VSPT’s commercial strategy to improve long term profitability. The average price increased 6.1%, driven by Chile exports which increased in 8.2%. In addition, in November VSPT was selected by the American specialized magazine Wine Enthusiast as the New World Winery of the Year. SPIRITS Net sales increased 43.0% to CLP 16,436 million as a result of 24.3% higher average price and 19.4% higher volume, both positively affected by the distribution of Pernod Ricard products which started in July 2011. EBIT increased % from CLP million to CLP million, mainly due to higher Net sales, partially compensated by higher COGS and MSD&A. COGS increased % from CLP million to CLP million, mostly due to the distribution of the Pernod Ricard products in the market which have both, a higher price and a higher cost per unit. As a percentage of Net sales, COGS increased from % to %. MSD&A expenses increased % to CLP million, mostly due to higher distribution expenses in connection to the new product line and to the higher fuel cost. As a percentage of Net sales, MSD&A decreased from % to %. The EBIT margin decreased from % to %. 12 EBITDA increased % from CLP million to CLP million, while the EBITDA margin decreased from % to %. Comments CPCh begun to distribute the Pernod Ricard products through the traditional channel starting July 1 st , 2011. The increase in costs, MSD&A and revenue are explained principally by this new product line, as well as the drop in EBITDA margin since the distribution margin is lower than the margins of the traditional spirits produced by CPCh. Conversely, the ROCE is higher since it requires lower capital employed. In Q4’11 the Company subscribed a license contract to distribute the Bauzá premium pisco brand, which complements the company’s portfolio of premium brands. In addition, it acquired 49% of the licensor, Compañía Pisquera Bauzá. Note: EBITDA represents EBIT plus depreciation and amortization. EBITDA is not a calculation based on generally accepted accounting principles. The amounts in the EBITDA calculation, however, are derived from amounts included in the historical statements of income data. EBITDA is presented as supplemental information because management believes that EBITDA is useful in assessing the Company’s operations. EBITDA is useful in evaluating the operating performance compared to that of other companies, as the calculation of EBITDA eliminates the effects of financing, income taxes and the accounting of capital spending, which items may vary for reasons unrelated to overall operating performance. When analyzing the operating performance, however, investors should use EBITDA in addition to, not as an alternative for, EBIT and net income. Investors should also note that CCU’s presentation of EBITDA may not be comparable to similarly titled measures used by other companies. 13 Exhibit 1: Income Statement (Fourth Quarter 2011) Q4 VARIANCE % (CLP million) (CLP million) (US$ million) (US$ million) Core revenue 310,052 245,230 597.2 472.3 Other revenue 5,805 5,495 11.2 10.6 Interco sales revenue 0 0 0.0 0.0 - Net sales Cost of goods sold (139,301) (111,076) (268.3) (213.9) % of net sales 44.1 44.3 44.1 44.3 Gross profit MSD&A (109,602) (90,041) (211.1) (173.4) % of net sales 34.7 35.9 34.7 35.9 Other operating income/(expenses) 4,984 1,234 9.6 2.4 EBIT before Exceptional Items % of net sales 22.8 20.3 22.8 20.3 Exceptional items 56 0 0.1 0.0 - EBIT % of net sales 22.8 20.3 22.8 20.3 Net financing expenses (2,096) (2,142) (4.0) (4.1) Share of profits of associates and joint ventures 201 339 0.4 0.7 Exchange rate differences (429) (262) (0.8) (0.5) Results of indexed units (2,285) (1,064) (4.4) (2.0) Other gains/(losses) (333) (801) (0.6) (1.5) n/a ALL OTHER INCOME/(LOSS) BEFORE TAXES Income tax (17,431) (7,992) (33.6) (15.4) NET PROFIT FOR THE PERIOD NET PROFIT before EI ATTRIBUTABLE TO: PARENT COMPANY SHAREHOLDERS NET PROFIT ATTRIBUTABLE TO: PARENT COMPANY SHAREHOLDERS MINORITY INTEREST Net profit attributable to Parent Company Shareholders as % of net sales 14.2 14.7 14.2 14.7 Earnings per share Earnings per ADR EBITDA (5) before Exceptional items % of net sales 26.7 25.2 26.7 25.2 EBITDA % of net sales 26.7 25.2 26.7 25.2 OTHER INFORMATION Number of shares 318,502,872 318,502,872 318,502,872 318,502,872 Shares per ADR 5 5 5 5 DEPRECIATION 12,323 12,462 23.7 24.0 (1.1) Capital Expenditures 33,582 16,239 64.7 31.3 106.8 (1) Exchange rate: US$1.00 CLP 519,20 (2) MSD&A refers to Marketing selling, distribution and administrative expenses (3) Exceptional Items (IE), formerly Non recurring items (NRI) (4) CLP 4,273 million considered as an Exceptional item, due to a final tax settlement in December 31, 2011 (5) Please see full note in page before exhibits 14 Exhibit 2: Income Statement (Twelve Months ended on December 31, 2011) YTD AS OF DECEMBER VARIANCE % (CLP million) (CLP million) (US$ million) (US$ million) Core revenue 951,105 820,627 1,831.9 1,580.6 Other revenue 18,446 17,631 35.5 34.0 Interco sales revenue 0 0 0.0 0.0 - Net sales Cost of goods sold (450,563) (383,813) (867.8) (739.2) % of net sales 46.5 45.8 46.5 45.8 Gross profit MSD&A (348,363) (300,659) (671.0) (579.1) % of net sales 35.9 35.9 35.9 35.9 Other operating income/(expenses) 7,230 1,472 13.9 2.8 EBIT before Exceptional Items % of net sales 18.3 18.5 18.3 18.5 Exceptional items 12,905 6,791 24.9 13.1 EBIT % of net sales 19.7 19.3 19.7 19.3 Net financing expenses (7,334) (8,288) (14.1) (16.0) Share of profits of associates and joint ventures 1,069 966 2.1 1.9 Exchange rate differences (1,079) (1,401) (2.1) (2.7) n/a Results of indexed units (6,734) (5,080) (13.0) (9.8) Other gains/(losses) 3,010 (655) 5.8 (1.3) n/a ALL OTHER INCOME/(LOSS) BEFORE TAXES Income tax (44,890) (27,656) (86.5) (53.3) NET PROFIT FOR THE PERIOD NET PROFIT before EI ATTRIBUTABLE TO: PARENT COMPANY SHAREHOLDERS NET PROFIT ATTRIBUTABLE TO: PARENT COMPANY SHAREHOLDERS MINORITY INTEREST Net profit attributable to Parent Company Shareholders 12.7 13.2 12.7 13.2 as % of net sales Earnings per share Earnings per ADR EBITDA (5) before Exceptional items % of net sales 23.3 23.9 23.3 23.9 EBITDA % of net sales 24.6 24.7 24.6 24.7 OTHER INFORMATION Number of shares 318,502,872 318,502,872 318,502,872 318,502,872 Shares per ADR 5 5 5 5 DEPRECIATION 47,782 45,201 92.0 87.1 5.7 Capital Expenditures 77,847 64,396 149.9 124.0 20.9 (1) Exchange rate: US$1.00 CLP 519,20 (2) MSD&A refers to Marketing selling, distribution and administrative expenses (3) Exceptional Items (IE), formerly Non recurring items (NRI) (4) CLP 4,273 million considered as an Exceptional item, due to a final tax settlement in December 31, 2011 (5) Please see full note in page before exhibits 15 Exhibit 3: Segment Information - Fourth Quarter 2011 Q4 Beer Chile Beer Argentina Non-Alcoholic Wines Spirits Other/eliminations Total (CLP million) Core revenue 101,642 89,861 69,885 49,592 73,707 64,985 35,110 29,819 16,287 10,974 13,421 0 310,052 245,230 Other revenue 1,064 964 1,640 1,077 257 359 1,361 1,806 90 108 1,393 1,179 5,805 5,495 Interco sales revenue 206 235 21 19 1,195 1,080 8 9 58 408 (1,488) (1,750) 0 0 Net sales variance % 13.0 41.2 13.1 15.3 43.0 26.0 Cost of goods sold (38,282) (34,575) (26,165) (20,094) (37,507) (32,629) (22,527) (20,978) (10,554) (6,093) (4,266) 3,293 (139,301) (111,076) % of net sales 37.2 38.0 36.6 39.6 49.9 49.1 61.8 66.3 64.2 53.0 44.1 44.3 Gross profit MSD&A (29,545) (26,063) (34,351) (21,914) (26,051) (24,581) (10,882) (9,838) (4,278) (4,040) (4,494) (3,604) (109,602) (90,041) % of net sales 28.7 28.6 48.0 43.2 34.7 37.0 29.8 31.1 26.0 35.2 34.7 35.9 Other operating income/(expenses) 691 66 (86) 226 10 139 1,596 99 118 217 2,655 487 4,984 1,234 EBIT before Exceptional items variance % 17.3 22.9 24.1 408.7 9.4 41.5 % of net sales 34.8 33.5 15.3 17.6 15.4 14.1 12.8 2.9 10.5 13.7 22.8 20.3 Exceptional items 0 0 0 0 0 0 0 0 0 0 56 0 56 0 EBIT variance % 17.3 22.9 24.1 408.7 9.4 41.6 % of net sales 34.8 33.5 15.3 17.6 15.4 14.1 12.8 2.9 10.5 13.7 22.8 20.3 EBITDA before Exceptional items variance % 12.0 22.1 20.0 146.4 11.0 33.1 % of net sales 38.7 39.1 17.4 20.1 19.1 18.0 17.1 8.0 13.4 17.3 26.7 25.2 EBITDA variance % 12.0 22.1 20.0 146.4 11.0 759.7 33.2 % of net sales 38.7 39.1 17.4 20.1 19.1 18.0 17.1 8.0 13.4 17.3 26.7 25.2 Q4 Beer Chile Beer Argentina Non- alcoholic Wine Spirits Other/eliminations Total VOLUMES(HL) SEGMENT VOLUME 1,756,616 1,621,089 1,373,460 1,336,124 2,083,952 1,926,457 303,583 273,649 69,662 58,340 148,886 - 5,736,159 5,215,659 variance % 8.4 2.8 8.2 10.9 19.4 - 10.0 SOFT DRINKS CHILE DOMESTIC 1,329,810 1,271,995 143,867 131,322 variance % 4.5 9.6 NECTAR CHILE EXPORTS 287,923 256,976 145,495 126,767 variance % 12.0 14.8 WATER ARGENTINA 466,219 397,486 14,221 15,561 variance % 17.3 -8.6 (1) MSD&A refers to Marketing selling, distribution and administrative expenses (2) Exceptional Items (IE), formerly Non recurring items (NRI) (3) Excludes exports to Chile of 4,954 Hl and 5,518 Hl in 2011 and 2010 respectively (4) Includes soft drinks (sof drinks, tea, sports and energetic drinks), nectars and water (purified and mineral) (5) Excludes bulk wine of 8,580 Hl and 28,043 Hl in 2011 and 2010 respectively Q4 Beer Chile Beer Argentina Non-Alcoholic Wines Spirits Other/eliminations Total AVE. PRICES (CLP/Hl) SEGMENT AVE. PRICE 57,862 55,433 50,882 37,116 35,369 33,733 115,654 108,967 233,804 188,096 90,145 54,052 47,018 variance % 4.4 37.1 4.8 6.1 24.3 15.0 SOFT DRINKS CHILE DOMESTIC PISCO 35,110 33,129 88,812 86,775 variance % 6.0 2.3 NECTAR CHILE EXPORTS 47,332 44,780 136,510 126,118 variance % 5.7 8.2 WATER ARGENTINA 28,719 28,525 173,566 156,404 variance % 0.7 11.0 16 Exhibit 4: Segment Information - Twelve Months ended on December 31, 2011 YTD AS OF DECEMBER Beer Chile Beer Argentina Non-Alcoholic Wines Spirits Other/eliminations Total (CLP million) Core revenue 309,287 283,448 194,454 151,952 243,330 218,841 132,934 125,790 49,361 40,596 21,740 0 951,105 820,627 Other revenue 3,208 2,925 3,640 2,227 1,226 1,152 5,391 6,484 492 1,184 4,488 3,660 18,446 17,631 Interco sales revenue 522 1,608 87 2,184 3,953 3,483 24 19 1,083 1,438 (5,669) (8,732) 0 0 Net sales variance % 8.7 26.7 11.2 4.6 17.9 15.7 Cost of goods sold (122,417) (113,816) (77,601) (66,543) (126,415) (108,666) (89,850) (83,876) (29,153) (22,622) (5,128) 11,710 (450,563) (383,813) % of net sales 39.1 39.5 39.2 42.6 50.9 48.6 64.9 63.4 57.2 52.3 46.5 45.8 Gross profit MSD&A (97,196) (89,203) (95,289) (68,006) (88,053) (82,745) (40,242) (38,372) (15,592) (14,368) (11,991) (7,964) (348,363) (300,659) % of net sales 31.1 31.0 48.1 43.5 35.4 37.0 29.1 29.0 30.6 33.2 35.9 35.9 Other operating income/(expenses) 679 333 (162) 214 1,041 299 2,166 211 192 182 3,314 233 7,230 1,472 EBIT before Exceptional items variance % 10.3 14.1 8.4 1.6 -0.4 14.6 % of net sales 30.1 29.6 12.7 14.1 14.1 14.5 7.5 7.8 12.5 14.8 18.3 18.5 Exceptional items 5,329 0 0 0 1,236 0 6,467 0 307 0 (433) 6,791 12,905 6,791 EBIT variance % 16.6 14.1 12.2 64.7 4.4 10.9 17.7 % of net sales 31.8 29.6 12.7 14.1 14.6 14.5 12.2 7.8 13.1 14.8 19.7 19.3 EBITDA before Exceptional items variance % 9.1 13.4 8.4 0.7 2.2 148.7 12.6 % of net sales 35.2 35.1 15.4 17.2 18.3 18.8 12.2 12.6 16.2 18.7 23.3 23.9 EBITDA variance % 14.4 13.4 11.3 39.3 6.0 10.6 15.1 % of net sales 36.9 35.1 15.4 17.2 18.8 18.8 16.8 12.6 16.8 18.7 24.6 24.7 YTD AS OF DECEMBER Beer Chile Beer Argentina Non- alcoholic Wine Spirits Other/eliminations Total VOLUMES (HL) TOTAL SEGMENT 5,385,567 5,148,001 4,345,209 4,142,440 6,990,587 6,590,598 1,211,713 1,204,674 228,301 212,302 236,079 - 18,397,457 17,298,015 variance % 4.6 4.9 6.1 0.6 7.5 - 6.4 SOFT DRINKS CHILE DOMESTIC 4,509,575 4,342,187 578,961 570,312 variance % 3.9 1.5 NECTAR CHILE EXPORTS 1,042,776 916,908 570,202 562,440 variance % 13.7 1.4 WATER ARGENTINA 1,438,236 1,331,503 62,550 71,922 variance % 8.0 -13.0 (1) MSD&A refers to Marketing selling, distribution and administrative expenses (2) Exceptional Items (IE), formerly Non recurring items (NRI) (3) Excludes exports to Chile of 12,585 Hl and 86,470 Hl in 2011 and 2010 respectively (4) Includes soft drinks (sof drinks, tea, sports and energetic drinks), nectars and water (purified and mineral) (5) Excludes bulk wine of 47,951 Hl and 84,709 Hl in 2011 and 2010 respectively YTD AS OF DECEMBER Beer Chile Beer Argentina Non-Alcoholic Wines Spirits Other/eliminations Total AVE. PRICES (CLP/Hl) SEGMENT AVE. PRICE 57,429 55,060 44,751 36,682 34,808 33,205 109,707 104,418 216,210 191,219 92,090 51,698 47,441 variance % 4.3 22.0 4.8 5.1 13.1 - 9.0 SOFT DRINKS CHILE DOMESTIC 34,416 32,609 84,235 75,852 variance % 5.5 11.1 NECTAR CHILE EXPORTS 45,826 44,281 130,427 128,077 variance % 3.5 1.8 WATER ARGENTINA 28,051 27,523 156,520 145,893 variance % 1.9 7.3 17 Exhibit 5: Balance Sheet December 31 December 31 December 31 December 31 Variance % ASSETS (CLP million) (CLP million) (US$ million) (US$ million) Cash and cash equivalents 177,664 151,614 342 292 17.2 Other current assets 364,881 294,668 703 568 23.8 Total current assets PP&E (net) 556,949 508,162 1,073 979 9.6 Other non current assets 198,996 197,245 383 380 0.9 Total non current assets Total assets LIABILITIES Short term financial debt 76,105 12,822 147 25 493.6 Other liabilities 274,666 224,136 529 432 22.5 Total current liabilities Long term financial debt 170,955 220,145 329 424 (22.3) Other liabilities 91,980 79,512 177 153 15.7 Total non current liabilities Total Liabilities EQUITY Paid-in capital 231,020 231,020 445 445 0.0 Other reserves (35,174) (37,119) (68) (71) 0.0 Retained earnings 373,130 311,754 719 600 19.7 Net equity attributable to parent company shareholders Minority interest 115,810 109,419 223 211 5.8 Total equity Total equity and liabilities OTHER FINANCIAL INFORMATION Total financial debt 247 232 476 449 6 .0% Net debt 69,396 81,353 134 157 -14.7% Liquidity ratio 1.55 1.88 Financial Debt / Capitalization 0.27 0.27 Net debt / EBITDA 0.29 0.39 (1) Exchange rate: US$ 1.00 CLP 519.2 (2) Total financial debt minus cash & cash equivalents (3) Last 12 months of EBITDA 18 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Compañía Cervecerías Unidas S.A. (United Breweries Company, Inc.) /s/ Ricardo Reyes Chief Financial Officer Date:February 03, 2012
